In the Supreme Court of Georgia



                                                Decided: April 26, 2016


                     S16A0389. LEWIS v. THE STATE.


      MELTON, Justice.

      Following a jury trial, Ronnie Duane Lewis was found guilty of malice

murder, armed robbery, burglary, false imprisonment, and aggravated assault in

connection with a home invasion and the beating and shooting death of Ophir

Thompson.1 On appeal, Lewis contends that the trial court erred by denying his

motion to suppress two of his custodial statements to police, and that his trial

counsel was ineffective. We affirm.

      1. Viewed in the light most favorable to the jury’s verdict, the evidence

      1
        On May 21, 2013, Lewis was indicted for malice murder, armed robbery,
burglary, false imprisonment, and aggravated assault. Following a November 4-
7, 2013 jury trial, Lewis was found guilty on all counts. On November 13, 2013,
the trial court sentenced Lewis to life imprisonment without the possibility of
parole for malice murder; consecutive sentences of twenty years for armed
robbery, burglary, and aggravated assault; and ten consecutive years for false
imprisonment. Lewis filed a motion for new trial on November 14, 2013, which
he amended on May 7, 2015. Following a July 9, 2015 hearing, the trial court
denied the motion on September 18, 2015. Lewis’ timely appeal was docketed
in this Court for the January 2016 Term and submitted for decision on the briefs.
reveals that, Thompson lived in a home on a fifteen acre horse farm in Haralson

County. There was a second home on the property that Thompson also owned,

and he rented that home to Lewis. On February 11, 2012, Lewis and Mickey

Mulder went to Thompson’s home while Lewis was brandishing what an

eyewitness descried as a “long gun.” This same eyewitness then saw Lewis

break the glass in the window of the door to Thompson’s home with this gun.

A second eyewitness saw Lewis go into the house while holding a rifle. Once

Lewis and Mulder got into the house, they restrained Thompson by wrapping

his hands, feet, and torso with University of Georgia-themed duct tape. Lewis

and Mulder then choked Thompson and beat him with the butt of Lewis’ gun in

an effort to get Thompson to reveal to them the combination for a safe in the

house in which Thompson kept several guns and a great deal of cash. Lewis and

Mulder were eventually able to open the safe, and they shot Thompson twice in

the head, killing him. Lewis and Mulder stole multiple guns and thousands of

dollars in cash from the safe. Lewis openly displayed his newfound money to

others and later confessed to a friend that he had killed Thompson, but claimed

that he had done so in self-defense and that he did not mean to do it. He also

went to a friend’s house to store several guns after the murder and robbery had

                                       2
taken place.

      In the early morning hours of February 12, 2012, Lewis signed a waiver

of rights form and engaged in the first of two interviews with police that he had

that day. The first interview lasted about thirty minutes, and the second

interview took place roughly twelve hours later. In these interviews, Lewis

confessed to police that he had struck Thompson in the head several times with

the butt of a gun until the gun broke.

      This evidence was sufficient to enable a rational trier of fact to find Lewis

guilty of all of the crimes of which he was convicted beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979). The jury

was free to reject Lewis’ claim that he had only been acting in self-defense at the

time that he killed Thompson. See, e.g., Roper v. State, 281 Ga. 878 (1) (644

SE2d 120) (2007) (witness credibility is for jury to decide, as is the question of

justification; therefore, jury is free to reject claim that defendant acted in

self-defense).

      2. Lewis claims that the trial court erred by denying his motion to suppress




                                         3
his first two custodial statements to police,2 because he had not made his

statements knowingly and voluntarily. Specifically, he contends that, because

he was under the influence of drugs at the time that he gave these statements, the

statements should have been excluded at his trial. We disagree.

      “The mere fact that [a defendant] was intoxicated at the time of the

statements does not automatically render them inadmissible. [Cit.]” Jones v.

State, 285 Ga. 328, 329 (2) (676 SE2d 225) (2009). In this regard,

      [t]he trial court determines the admissibility of a defendant’s
      statement under the preponderance of the evidence standard
      considering the totality of the circumstances. On appeal, we accept
      the trial court’s findings on disputed facts and credibility of
      witnesses unless clearly erroneous, but independently apply the
      legal principles to the facts.

(Citations and punctuation omitted.) Watkins v. State, 289 Ga. 359, 363 (4) (711

SE2d 655) (2011).

      Here, in addition to reviewing both videotaped custodial statements from

Lewis, the trial court also heard testimony at the Jackson Denno hearing from

the investigator who interviewed Lewis in the videos. The investigator testified


      2
        Apparently, Lewis also gave a third statement to police approximately
two weeks after he gave them his first two custodial statements. However, that
third statement is not at issue in this appeal.
                                        4
that, with respect to Lewis’ initial statement to police on February 12, 2012, at

about 4:50am, Lewis was read his Miranda rights and Lewis indicated that he

understood the waiver of rights form when he signed it; Lewis knew that the

police were investigating Thompson’s death; Lewis consented to the interview

and knew what he was talking about during the interview; and Lewis did not

appear to be intoxicated. About thirty minutes into the interview, Lewis claimed

that he had been up for a couple of days straight and was high on

methamphetamine. The police decided to terminate the first interview at that

time, not because of any concern about Lewis being intoxicated or not knowing

what was going on, but because Lewis had also indicated that he was tired and

needed to get some sleep.

      The police proceeded with a second interview of Lewis on the afternoon

of February 12, 2012, about twelve hours after they had terminated their first

interview with him. Before this second interview, the investigator again

reminded Lewis of his Miranda rights and Lewis again consented to be

interviewed. Lewis was more forthcoming in this interview, and he appeared to

know what he was doing – even stating to police that he knew what was going

on. In this interview, Lewis admitted to owning University of Georgia-themed

                                        5
duct tape and striking Thompson multiple times in the head with the butt of a

shotgun until the gun broke on Thompson’s head.

      Here,

      [t]here was nothing to indicate that [Lewis’] statements, even if made
      while he was intoxicated, were not the product of rational intellect and
      free will. Based on our careful review of the evidence before the trial
      court, we find that the trial judge was authorized to find that [Lewis] was
      rational and coherent and that his statements were given knowingly and
      voluntarily. [Cit.]

Jones, supra, 285 Ga. at 329-330 (2).

      3. Lewis contends that his trial counsel was ineffective for failing to

request a jury instruction on the need for his custodial statements to be

corroborated by independent evidence. See OCGA § 24-8-823 (“A confession

alone, uncorroborated by any other evidence, shall not justify a conviction”).

      In order to succeed on his claim of ineffective assistance, [Lewis] must
      prove both that his trial counsel's performance was deficient and that there
      is a reasonable probability that the trial result would have been different
      if not for the deficient performance. Strickland v. Washington, 466 U.S.
668 (104 SCt 2052, 80 LE2d 674) (1984). If an appellant fails to meet his
      or her burden of proving either prong of the Strickland test, the reviewing
      court does not have to examine the other prong. Id. at 697 (IV); Fuller v.
      State, 277 Ga. 505 (3) (591 SE2d 782) (2004). In reviewing the trial
      court's decision, “‘[w]e accept the trial court's factual findings and
      credibility determinations unless clearly erroneous, but we independently
      apply the legal principles to the facts.’ [Cit.]” Robinson v. State, 277 Ga.
75, 76 (586 SE2d 313) (2003).

                                        6
Wright v. State, 291 Ga. 869, 870 (2) (734 SE2d 876) (2012).

      Pretermitting the question whether counsel rendered deficient performance

by failing to request a charge on corroboraion, we find that, in light of the

overwhelming evidence of Lewis’ guilt, there is no reasonable probability that

the trial result would have been different but for this alleged deficient

performance. Indeed, in addition to his confession to police regarding his

participation in the crimes at issue and his ownership of University of Georgia-

themed duct tape connected to the crimes, an eyewitness saw Lewis and Mulder

attempting to break into Thompson’s home with a rifle on the day of the murder;

a second eyewitness saw Lewis entering the home with a rifle; Lewis admitted

to a friend that he had killed Thompson; and Lewis even showed to others the

guns and money that he had suddenly acquired on the day of Thompson’s death.

Due to the overwhelming evidence of Lewis’ guilt, we uphold the trial court’s

conclusion that Lewis has failed to carry his burden of proving that his trial

counsel was ineffective. See, e.g., Landers v. State, 270 Ga. 189 (4) (508 SE2d

637) (1998).

      Judgment affirmed. All the Justices concur.



                                       7